 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
i ee ee ete ee cee nl ne ce ee ne cc ee ee xX
JENNIFER NIN and DIANNE TRITSCHLER,

Plaintiff, AFFIDAVIT IN SUPPORT

OF ORDER TO
~against- SHOW CAUSE

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE
STEVEN BELLONE, SUFFOLK COUNTY POLICE
COMMISSIONER GERALDINE HART, SUFFOLK FILED
COUNTY PISTOL LICENSING BUREAU EXECUTIVE IN CLERK'S OFFICE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY US, DISTRICT COURT E.D.N.Y,
COMMANDING OFFICER OF THE PISTOL LICENSING vw MARS2209
BUREAU LIEUTENANT MICHAEL KOMOROWSKI,

 

PISTOL LICENSING BUREAU POLICE OFFICER MARC tes ees
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN LONG ISLAND OFFICE :
SUPERVISOR, DIRECTOR OF AIRPORT SECURITY

KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR C V 1 O 1 5 4 6
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY

LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING -
BUREAU INVESTIGATOR NICHOLAS LORUSSO and arr

SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE PEUERSTEIN, J.
SGT. MICHAEL FLANAGAN,

TOMLINSON, M.J.

Defendants.

STATE OF NEW YORK)
) ss.:
COUNTY OF SUFFOLK)

 

I, Anthony Passalacqua, being duly sworn deposes and states
under penalties of perjury as follows:

(1) That I was hired as a Peace Officer for MacArthur
Airport in April of 2003. I worked there with an unblemished
record for over 16 years.

(2) That I was promoted to the rank of Sergeant at the
MacArthur Airport Security Division in April of 2018.

(3) That I informed plaintiff JENNIFER NIN that my wife
received a text message, upon information and belief, from
Officer Robert Finn who sent the text message from email address
BFINN503@GMAIL.COM (which is Officer Robert Finn's initials and
shield number) to my wife alleging that plaintiff JENNIFER NIN
and I were having an affair. A copy of the email is annexed
hereto as Exhibit “B”. It should be noted that Officer Robert
Finn vehemently denied that this was his email address and denied
ever sending such a text to my wife. I believe that he may be
telling the truth.

(4) That on or about October 29, 2018, I was present when
plaintiff JENNIFER NIN called fellow officer Robert Finn at work
and demanded to know why he was doing this to me. She was very
loud and he was holding the phone away from her ear and I could
hear the conversation. He denied sending the text and hung up.
At no time during that phone conversation did plaintiff JENNIFER
NIN threaten any physical harm to him. She was yelling that this
would cost him his job. At that point Officer Finn hung up on
plaintiff JENNIFER NIN.

(5) I am fully aware of the facts regarding plaintiff
JENNIFER NIN and I have read her affidavit and those facts are
known to me to be correct and accurate.

(6) Upon information and belief, between November 4, 2018
and November 21, 2018, I was on vacation. The defendant CHIEF
KEVIN BURKE found my patrol rifle behind the security desk in my

office at the Airport Law Enforcement Office and believing it

 
belonged to plaintiff JENNIFER NIN seized said weapon and removed
it. to his home.

(7) Upon returning to work on November 22, 2018, I
discovered my patrol rifle was removed from my office. Fellow
officers advised me that defendant CHIEF KEVIN BURKE had removed
same believing that it belonged to plaintiff JENNIFER NIN.

(8) I immediately texted defendant CHIEF KEVIN BURKE who
was not at work regarding his removal of my patrol rifle from my
office at the Airport Law Enforcement Headquarters. Defendant
CHIEF KEVIN BURKE advised that he had a weapon but he believed it
was plaintiff JENNIFER NIN's weapon. I informed him that it was
mine and asked him to bring it back to work the next day he was
working which was November 26, 2018. A copy of said text is
annexed hereto as Exhibit "0".

(9) On November 26, 2018, when defendant CHIEF KEVIN BURKE
returned to work I reported to defendant CHIEF KEVIN BURKE
seeking my patrol rifle. During a lengthy conversation defendant
CHIEF KEVIN BURKE stated that other officers said that the weapon
could be plaintiff JENNIFER NIN's weapon.

(10) I then stated “Do I have to prove to you that it's my
weapon?”. Defendant CHIEF KEVIN BURKE stated that it would be
great if I would prove to him that it was in fact my weapon and
not the plaintiff JENNIFER NIN's weapon.

(11) I am the Certified Instructor for patrol rifles for

MacArthur Airport Law Enforcement Division, trained and certified

 
by the SUFFOLK COUNTY POLICE DEPARTMENT for such position. I
produced the Federal Firearms License Log which I maintained for
this purpose. The log demonstrated that this weapon was in fact
mine and not the weapon previously registered to plaintiff
JENNIFER NIN.

(12) At that point defendant CHIEF KEVIN BURKE took a
picture of the log entry and asked for a photocopy of the log
page. Defendant CHIEF KEVIN BURKE then returned the patrol rife
to me.

(13) Upon information and belief on December 11, 2018 Det.
Sgt. Michael Flanagan of the.6th precinct appeared at plaintiff
JENNIFER NIN's home in the 7th precinct and spoke with her mother
plaintiff DIANNE TRITSCHLER. He was advised by plaintiff DIANNE
TRITSCHLER that plaintiff JENNIFER NIN was away visiting
girlfriends and would return Friday December 14, 2018. Det. Sgt.
Michael Flanagan left his business card stating that plaintiff
JENNIFER NIN must call him immediately upon her return home. He
refused to state the reason for his seeking plaintiff JENNIFER
NIN.

(14) Plaintiff DIANNE TRITSCHLER contacted me and advised me
that Det. Sgt. Michael Flanagan had just been there looking for
JENNIFER NIN. I immediately contacted Det. Sgt. Michael Flanagan
of the 6th police precinct and asked what this was in reference
to. Det. Sgt. Michael Flanagan advised that plaintiff JENNIFER

NIN was in possession of an illegal weapon i.e. the patrol rifle.

 
(15) I advised that plaintiff JENNIFER NIN had tendered the
weapon to him when she was placed on administrative leave.

(16). On December 12, 2018 Det. Sgt. Michael Flanagan
appeared at my place of business, Front Line Training Center,
located in the 5th police precinct of the SUFFOLK COUNTY POLICE
DEPARTMENT and stated that he was there for plaintiff JENNIFER
NIN's weapon. I advised that it was no longer her weapon and had
been legally tendered to me under the law. I inquired as to why a
Detective Sergeant from the 6th precinct was attempting to seize
a weapon from the 7th precinct and was now in the 5th precinct,
further advising that MacArthur Airport is also in the 5th
‘precinct, looking for said weapon. Det. Sgt. Michael Flanagan was
perplexed himself and admitted that the complainant was defendant
CHIEF KEVIN BURKE alleging plaintiff JENNIFER NIN’s possession of
a weapon which was only authorized by her prior employment.

(17) After a discussion ensued about the weapon and my
insistence that it was no longer plaintiff JENNIFER NIN's weapon
Det. Sgt. Michael Flanagan went outside of the licensed firearms
training center. He returned and claimed that I was not
authorized to possess such a weapon under the New York Safe Act.
I immediately called the New York State Police Gun Desk in front
of Det. Sgt. Michael Flanagan and was advised that Airport Law
Enforcement were authorized to possess such weapons. Det. Sgt.
Michael Flanagan refused to speak with the New York State Police

on the telephone. He further stated that his go to person was a
civilian in the SUFFOLK COUNTY PISTOL LICENSING BUREAU named
Nicholas Lorusso and that he determined that I was a non-exempt
Peace Officer under the New York State Criminal Procedure Law
§2.10 Sub 75 and therefore pursuant to the Safe Act could not
possess this type of weapon. I advised him that I was trained by
the SUFFOLK COUNTY POLICE DEPARTMENT in the handling and use of
these weapons and further that I was then trained by the SUFFOLK
COUNTY POLICE DEPARTMENT to. be a training officer for the Airport
Law Enforcement after enactment of the Safe Act. I further
advised that several officers at the airport patrol with these
weapons as part of their duties. CHIEF KEVIN BURKE authorized its
deployment post October 1*%. This was of no avail. At that time
Det. Sgt. Michael Flanagan seized five weapons from me.

(18) Det. Sgt. Michael Flanagan stated to my partner at
Front Line Training Center, one Glen Klein a retired NYPD
Detective, “If Sergeant Anthony Passalacqua just gave us
plaintiff JENNIFER NIN's gun then none of this would be happening
and we would have been out of here."

(19) That I as a supervisor was aware that defendant CHIEF
KEVIN BURKE issued an order upon taking his position that during.
heightened alerts officers were to carry their patrol rifles.

(20) On or about December 21, 2018 I received a text from
Airport Commissioner Shelley LaRose-Arken advising me that I was
suspended and should not report to work. Please see a copy of the

text message from Airport Commissioner Shelley LaRose-Arken to me

 
annexed hereto as Exhibit "K".

(21) On that date I immediately called the Airport Security
.Officer who advised that SUFFOLK COUNTY POLICE OFFICER Michael
Canavaciol had broken into both of my lockers to seize my duty
weapons, leaving both unsecured with other personal property
therein. Upon returning home I received a letter from the SUFFOLK
COUNTY POLICE DEPARTMENT PISTOL LICENSE BUREAU signed by SUFFOLK
COUNTY POLICE LIEUTENANT MICHAEL KOMOROWSKI, dated December 19,
2018 which stated that pending investigation my Pistol License
was suspended and ordering me to surrender my license and any
weapons in my possession by December 25, 2018. A copy of said
letter is annexed hereto as Exhibit "L".

(22) On or about December 21, 2018, retired NYPD Detective
Glen Klein was notified by letter from the SUFFOLK COUNTY POLICE
DEPARTMENT PISTOL LICENSE BUREAU signed by SUFFOLK COUNTY POLICE
LIEUTENANT MICHAEL KOMOROWSKI, dated December 19, 2018 which
stated that pending investigation his pistol license is suspended
and ordering him to surrender his license and any weapons in his
possession by December 25, 2018. A copy of said letter is annexed
hereto as Exhibit "M".

(23) On or about January 4, 2019 I was terminated from the
TOWN OF ISLIP AIRPORT LAW ENFORCEMENT DIVISION by defendants TOWN
OF ISLIP, DIRECTOR OF PERSONAL ARTHUR ABBATE, CHIEF KEVIN BURKE
and AIRPORT COMMISSIONER SHELLY LAROSE-ARKEN for not maintaining

my pistol permit as a requirement of my employment.

 

 
(24) I suffer from Stage 3 brain cancer and this has
left me unemployed without money and most importantly without

health insurance.

Dated: March 5, 2019
Central Islip, New York

Anthony Passdlacqua

Sworn to. before me this /45//
day of March, 2019

NO tna Owoe/

Notary Public

| MELINDA OSK

| NOTARY PLIBLIG STATE OF NEW YORK
SUFFOLK CCUNTY

| LIC, FOIOS49EB1¢2

§ COMM, EXP. 09-16-2022.

 

 
